United States Court of Appeals
                     For the First Circuit

No. 13-1858

                    UNITED STATES OF AMERICA,

                            Appellee,

                                 v.

                ALBERTO OMAR DEL VALLE-RODRÍGUEZ,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this    Court     issued   on   August   4,   2014   is
corrected as follows:


     On p.5, ll.21-22, the citation should read as follows:

     United States v. Replogle